In each proceeding: Order reversed, without costs, and the Board of Elections directed to accept the affidavit and acknowledgment submitted by petitioner (s). The proceeding to correct the nomination certificate nunc pro tune -and compel the Board of Elections to accept same for filing was timely commenced pursuant to subdivision 2 of section 330 of the Election Law. The petitioner (s) should have been allowed to correct the defect in the certificate of nomination by filing the required affidavit and acknowledgment nunc pro tu/nc to the date of filing of the original certificate.
Concur: Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, Jones, Wachtler and Shapiro*.

 Designated pursuant to section 2 of article VI of the State Constitution in place of BreiteI;, J.